That an automobile was stolen is definitely shown by the evidence. After being stolen it was removed from the street in Breckenridge to a point some distance from that city, and the movable parts thereof taken away. Some of these parts were afterwards found in the possession of the appellant. Such finding affected him as the possessor of recently stolen property, and such possession, unexplained, together with the other facts mentioned, was sufficient to identify him as the taker of the automobile. The precedents upon the subject are numerous. Many of them are cited by Mr. Branch in his Ann. Tex. P. C., secs. 2463-2465, inclusive.
The jury was adequately instructed upon the law of circumstantial evidence, and their finding under the record is binding upon this court.
The motion is overruled.
Overruled. *Page 626